        Case 2:21-cr-00005-DLC Document 25 Filed 09/16/21 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                             BUTTE DIVISION


 UNITED STATES OF AMERICA,                             CR 21–5–BU–DLC

              Plaintiff,

       vs.                                                   ORDER

 BRANDON ROBERT WILSON,

              Defendant.


      Before the Court is United States Magistrate Judge Kathleen L. DeSoto’s

Findings & Recommendation Concerning Plea. (Doc. 24.) Because neither party

objected, they are not entitled to de novo review. 28 U.S.C. § 636(b)(1); United

States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003). Therefore, the Court

reviews the Findings and Recommendation for clear error. McDonnell Douglas

Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981). Clear

error exists if the Court is left with a “definite and firm conviction that a mistake

has been committed.” United States v. Syrax, 235 F.3d 422, 427 (9th Cir. 2000).

      Brandon Robert Wilson is charged with two counts of tax evasion, in

violation of 26 U.S.C. § 7201. (Doc. 1.) Judge DeSoto recommends that this

Court accept Mr. Wilson’s guilty plea as to both counts charged in the indictment

after Mr. Wilson appeared before her pursuant to Federal Rule of Criminal

                                           1
         Case 2:21-cr-00005-DLC Document 25 Filed 09/16/21 Page 2 of 2



Procedure 11. The Court finds no clear error in Judge DeSoto’s Findings and

Recommendation and adopts them in full.1

       Accordingly, IT IS ORDERED that Judge DeSoto’s Findings and

Recommendation (Doc. 24) is ADOPTED in full.

       IT IS FURTHER ORDERED that Mr. Wilson’s motion to change plea (Doc.

17) is GRANTED.

       IT IS FURTHER ORDERED that Mr. Wilson is adjudged guilty as charged

in the Indictment.

       DATED this 16th day of September, 2021.




1
  The Court finds that deferring acceptance is unnecessary because there is no plea agreement in
this case. (Doc. 20 at 2.)
                                               2
